DETAILED ACTION
This is the Office action based on the 17237704 application filed April 22, 2021, and in response to applicant’s argument/remark filed on August 25, 2022.  Claims 1-4 are currently pending and have been considered below.  Claim 4 withdrawn from consideration. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, with traverse,  of Group I, claims 1-3, in the reply filed on August 25, 2022 is acknowledged.      Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.The traversal is on the ground(s) that the restriction requirement filed 6/29/2022 directed to features that are not claimed.  Examiner apologizes for the confusion.  There was a typographical error in Section 5 of the restriction requirement : An incorrect restriction sentence was entered.  The correct paragraph is shown below, with the corrected sentence highlighted:
       Restriction to one of the following inventions is required under 35 U.S.C. 121: Group I. Claims 1-3 drawn to a method, classified in class HO1L21/3065;Group Il. Claim 4 drawn to an apparatus, classified in class H01J37/32082       The inventions are distinct, each from the other because of the following reasons: Inventions of Groups | and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the process as claimed can be practiced by another and materially different apparatus, such as a non-plasma apparatus or one using DC plasma, and the apparatus as claimed can be used to practice another and materially different process, such as processing without detecting an impedance of the chamber.       Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
--The inventions have acquired a separate status in the art in view of their different classification
--The inventions have acquired a separate status in the art due to their recognized divergent subject matter
--The inventions require a different field of search (e.g. searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonoda (PCT/JP2019/024437, published as WO/2020/012907 on January 16, 2020, referred here as U.S. PGPub. No. 20200402809), hereinafter “Sonoda”. 
--Claim 1: Sonoda teaches a method of plasma processing (Fig. 2, [0115-0119]), comprisingprovide a plasma apparatus having a plasma power source 114 and matching units 108 and 113 that monitor the plasma impedance , wherein a process gas is supplied to a plasma chamber 104 by a control device 116 through a gas pipe 105 and a showerhead 102 (Fig. 1, [0104-0110]), and wherein the plasma power source is controlled based on a change in plasma impedance ([0061]);initiating a signal to start supply the process gas then monitor the plasma impedance to detect whether the process gas has reached the chamber ([0011, 0110, 0128], Fig. 4), wherein there is a time delay between the time turning on a gas flow to the time the process gas reaches the chamber due to the time required for the process gas to pass through a gas pipe and the showerhead ([0113]).    Sonoda further teaches that the time b from the state where the gas supply setting signal is on to a state where the gas is introduced into the processing chamber 104 varies depending on characteristics such as the gas flow rate and gas viscosity of a 
target step and characteristics such as the gas flow rate and gas viscosity of steps before and after the target step ([0117]).  It is noted that the state where the gas is introduced into the processing chamber 104 is detected by the monitoring the plasma impedance.     Alternately, although Sonoda is silent about calculating an arrival time at which the process gas reaches the chamber from the start of the supply of the process gas to the chamber based on a change in the detected impedance, since Sonoda teaches to monitor the plasma impedance to detect whether the process gas has reached the chamber wherein there is a time delay between the time turning on a gas flow to the time the process gas reaches the chamber due to the time required for the process gas to pass through a gas pipe and the showerhead,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to determine such arrival time at which the process gas reaches the chamber from the start of the supply of the process gas to the chamber based on a change in the detected impedance.--Claim 2: Sonoda further teaches that the control device 116 can control a supply time of the process gas by using the arrival time b ([0135], Fig. 4)--Claim 3:  Sonoda further teaches to adjust a timing of starting the RF power based on the arrival time b (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713